Name: 87/556/EEC: Commission Decision of 16 November 1987 on improving the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  agricultural policy
 Date Published: 1987-11-28

 Avis juridique important|31987D055687/556/EEC: Commission Decision of 16 November 1987 on improving the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic) Official Journal L 338 , 28/11/1987 P. 0033 - 0033*****COMMISSION DECISION of 16 November 1987 on improving the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic) (87/556/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 (3) thereof, Whereas on 13 April 1987 the Greek Government forwarded, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the administrative provisions relating to the fixation of the reference income for 1987 and of the man-work unit; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, having regard to the compliance of the abovementioned provisions with the aforementioned Regulation, and taking into account the objectives of the latter, and to the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas the fixation of the reference income for 1987 meets the conditions laid down in Article 2 (3) of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The measures adopted in Greece pursuant to Regulation (EEC) No 797/85 continue to satisfy, having regard to the provisions relating to the fixation of the reference income for 1987 and of the man-work unit, the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to Greece. Done at Brussels, 16 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.